DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 12/15/2020. Claims 1 and 4-17 have been amended. Claim 3 has been cancelled and new claims 18-20 have been added. Thus, claims 1-2 and 4-20 are presently pending in this application.

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, lines 13-14, 19, 29, and 30 "said motor" should be changed to --said at least one motor-- for consistency. In claims 1, 11 and 12 in lines 20, 14, and 14-15, respectively, "said wireless control signals" should be changed to --said wireless signals-- for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 (lines 11 and 31), 2 (line 6), 8 (lines 16 and 36), 9 (line 13), 11 (lines 9 and 24), 12 (lines 9 and 24), 14 (line 6), and 17 (line 5), the limitation “can” is indefinite because it is unclear if the limitation is optional. Examiner suggests using adapted to, configured, or is able to language. 
 In claim 2, the limitations “right and left vibrotactile devices”, “right and left motors”, and “right and left actuation units” are unclear. It cannot be determined if the vibrotactile device, motors, or actuation units are part of those claimed in the parent claim 1 or in addition to those already claimed.
In claim 10, the limitations “a plurality of vibrotactile devices”, “respective motors”, “a plurality of portable telecommunication devices”, “respective control units”, “respective wireless signals”, “a plurality of sensors”, and “respective actuation units” are unclear. It cannot be determined if the vibrotactile device, motors, or actuation units are part of those claimed in the parent claim 1 or in addition to those already claimed.
Claims 13, 16, and 18 recite the limitation "said right actuation unit" in lines 5, 5, and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 16, and 18 recite the limitation "said right motor" in lines 6, 6, and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 16, and 18 recite the limitation "said left actuation unit" in lines 9, 9, and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13, 16, and 18 recite the limitation "said left motor" in lines 10, 10, and 9, respectively.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14, the limitations “right and left vibrotactile devices” and “further right and further left motors” are unclear. It cannot be determined if the vibrotactile device, motors, or 
Claims 14 and 17 recite the limitation "said right and left vibrotactile devices" in lines 3-4 and 2-3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected based on their dependency of a rejected base claim.

Allowable Subject Matter
Claim 1-2 and 4-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KELSEY E BALLER/
Examiner, Art Unit 3785                                                                                                                                                                                            
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785